Title: From George Washington to Brigadier General Samuel Holden Parsons, 7 July 1780
From: Washington, George
To: Parsons, Samuel Holden


					
						Dear Sir
						Head Quarters Bergen County 7th July 1780
					
					I am pleased to hear by yours of the 4th that the State of Connecticut have directed one thousand Men to be added to the number for compleating the Continental Battalions. I have only to repeat my directions to have the Levies forwarded from Danbury to West point as fast as they arrive—that we may lose none of the little time allowed for arranging and training them.
					By a late letter from General Heath I learn that the Hermione is gone out upon a cruise.
					My letter of the 29th June will inform you that it is not in my power to dispose of the drafts from the Connecticut light Horse agreeable to their wishes. I am &.
				